ACCEPTED
                                                                                03-14-00012-CV
                                                                                       3703647
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            1/8/2015 4:20:48 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                           NO. 03-14-00012-CV

                                                     FILED IN
                                              3rd COURT OF APPEALS
               IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                        AUSTIN, TEXAS         1/8/2015 4:20:48 PM
____________________________________________________________
                                                JEFFREY D. KYLE
                                                      Clerk

                STATE OFFICE OF RISK MANAGEMENT
                             Appellant

                                     v.

                          KATINA A. EDWARDS
                               Appellee


                          On Appeal from the
               rd
            53 Judicial District Court of Travis County, Texas


                DESIGNATION OF NEW LEAD COUNSEL



TO THE HONORABLE JUSTICES OF THE TEXAS THIRD COURT OF
APPEALS:

     COMES NOW, Appellant, State Office of Risk Management, and

hereby notifies the Court of the designation of J. Red Tripp as new lead

counsel in charge of this file, formally assigned to Deputy General Counsel,

Barbara L. Klein.


     This substitution is being made because Barbara L. Klein is no longer

employed with the State Office of Risk Management.

                                     1
                                         Respectfully submitted,



                                         //s// J. Red Tripp
                                         J. Red Tripp
                                         State Bar No. 00790257
                                         Associate General Counsel
                                         State Office of Risk Management
                                         P.O. Box 13777
                                         Austin, Texas 78711-3777
                                         (512) 936-1516
                                         (512) 370-9189 fax
                                         Red.Tripp@sorm.state.tx.us
                                         Counsel for Appellant




                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of Appellant’s Designation

of New Lead Counsel was served on Appellee via electronic service

pursuant to the TRAP on the 8th day of January, 2015.

Bradley Dean McClellan
State Bar No. 13395980
Of Counsel, Law Offices of Richard Pena
1701 Director’s Blvd., Suite 110
Austin, Texas 78744
(512) 327-6884 office
(512) 694-8843 cell
(512) 327-8354 fax
brad.mcclellan@yahoo.com

                                         //s// J. Red Tripp
                                         J. Red Tripp


                                     2